145 F.3d 1345
98 CJ C.A.R. 2632
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Roderick BLAISDELL, Petitioner--Appellant,v.Gene ATHERTON and Gale Norton, Respondents--Appellees.
No. 98-1033.(D.C.No. 97-D-2170)
United States Court of Appeals, Tenth Circuit.
May 28, 1998.

Before: ANDERSON, McKAY, and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
MONROE G. MCKAY, Circuit Judge.


1
After examining Appellant's brief and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a); 10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Petitioner-Appellant, Mr. Roderick Blaisdell, was convicted of several felonies in Colorado state court.  After his conviction, Petitioner filed an Application for a Writ of Habeas Corpus, pursuant to 28 U.S.C. § 2254, in the U.S. District Court for the District of Colorado.  The petition alleges that his detention is illegal because the statutes he violated do not conform to the Constitution of the State of Colorado.  See R., Vol.  I, Doc. 1. Petitioner also brought motions in the district court to proceed in forma pauperis and for appointment of counsel.  See id., Docs. 2, 3. The district court denied the Application for a Writ of Habeas Corpus.  See id., Doc. 4 at 5. Because the petition was denied, the court dismissed the motions as moot.  See id.  The district court subsequently denied Petitioner's motion for reconsideration, see id., Doc. 6, and Motion for a Certificate of Probable Cause (construed as a motion for a certificate of appealability).  See id., Doc. 12.  Petitioner asks this court to grant him a certificate of appealability, arguing that the district court was in error in dismissing his petition for a writ of habeas corpus.  See Petitioner's Motion for Certificate of Appealability at 2-3.1


3
We conclude, for the same reasons set forth in the district court's Order of Dismissal dated December 10, 1997, that Petitioner's constitutional rights have not been violated.  Accordingly, we DENY Petitioner a certificate of appealability, see 28 U.S.C. § 2253(c)(2), and DISMISS this appeal.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3


1
 Petitioner has also moved this court for leave to proceed in forma pauperis.  After that motion was filed, Petitioner paid the filing fee for this appeal in full.  We therefore dismiss the Motion for Leave to Proceed on Appeal Without Prepayment of Costs or Fees as moot